Citation Nr: 1400154	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, to include dermatophytosis of the groin, miliaria, and a foot fungus infection (claimed as jungle rot). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967 and in Vietnam from November 1966 to October 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania which denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

The Veteran has raised a claim for entitlement to service connection for neuropathy.  See July 2013 Form 9 Appeal.  The Board does not have jurisdiction over this matter and refers it to the RO or agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran should be provided adequate notice under the duty to notify.  See 38 U.S.C.A. § 5103.

The December 2011 VA examination was inadequate because it was not conducted during a period when the Veteran's symptoms were active.  See January 2013 notice of disagreement; Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Veteran should be scheduled for a VA examination during the warm weather season to determine the nature and the etiology of a skin condition, to include dermatophytosis of the groin, miliaria, and a foot fungus infection (claimed as jungle rot), or for neuropathy.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice, to include information on how to substantiate his claim and how VA determines the disability rating and effective date.  

2. Contact the Veteran and request that he provide information as to any outstanding records, specifically to include records from his primary care physician, Dr. R. in Ocean City.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file or on Virtual VA.  

3. Obtain VA treatment records from October 2012 to present.  

4. Attempt to obtain the inpatient clinical records pertaining to hospitalization of the Veteran in 1967 in service.  

5. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.




6. Afterwards, during a warm weather month when the Veteran contends his skin disability is active, schedule the Veteran for a VA medical examination to determine the nature and etiology of a skin condition, to include dermatophytosis of the groin, miliaria, and a foot fungus infection (claimed as jungle rot).  

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  

After reviewing the claims folder, the examiner is asked to opine on the following:

(a) the nature and diagnosis of the Veteran's current skin condition; and
  
(b) whether it is at least as likely as not (a 50 percent or greater probability) that the skin condition is etiologically related to service.  The examiner's attention is directed to the Veteran's presumed exposure to herbicides in Vietnam.    

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner should provide a complete rationale for all opinions expressed.  

7. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


